Citation Nr: 1517612	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  08-37 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for cervical arthritis.

3.  Entitlement to service connection for injury to the anus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to February 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 2007 and February 2010 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Togus, Maine and Houston, Texas.  Jurisdiction of the claim is now with the RO in Indianapolis, Indiana.

The Veteran requested a hearing in his VA Form 9; however, in a writing dated in March 2015, the Veteran cancelled the hearing.


FINDINGS OF FACT

1.  In March 2015, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to service connection for diabetes mellitus. 

2.  In March 2015, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to service connection for cervical arthritis.

2.  In March 2015, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to service connection for injury to the anus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection for cervical arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2014).
3.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection for injury to the anus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In March 2015, the Veteran expressed his desire to withdraw all issues he had on appeal.  That withdrawal was expressed in writing.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.


ORDER

The appeal of the issue of service connection for diabetes mellitus is dismissed.

The appeal of the issue of service connection for cervical arthritis is dismissed.

The appeal of the issue of service connection for injury to the anus is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


